Citation Nr: 1757438	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2015.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran and his mother testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  

In June 2015 and May 2016 the Board remanded the case for additional development and it now returns for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU prior to October 28, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's refractive error was not subjected to a superimposed disease or injury during service that resulted in additional disability.

2.  The Veteran does not have a currently diagnosed bilateral eye disorder other than a refractive error that is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disorder are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

The Veteran seeks service connection for a bilateral eye disorder, to include glaucoma and a loss of vision in both eyes.  See March 2010 claim.  He has stated that his glaucoma is due to an eye injury and traumatic brain injury (TBI) he incurred as a result of a blast in 1991 when the transport truck he was driving was ambushed.  See December 2011 notice of disagreement.  He also testified that, while he was sawing wood during service, a piece struck his left eye and he had to go to the hospital to have it removed.  He was then given eye drops and a patch, which he wore for two weeks.  See May 2015 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Pertinent to a claim for service connection, such a determination requires a finding of a current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if the veteran has a disability at the time she files her service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records do not contain evidence of an eye injury; however, such show that he reported visual impairment in November 1997, with symptoms of blurred vision at a distance and headaches for two months.  No injury was reported and the Veteran was noted to have worn glasses since age 17.  A December 1997 optometry examination noted the Veteran again reported difficulty seeing at distance, but no history of eye disease, injury or surgery was noted.  The examiner assessed the Veteran with astigmatism.  On his separation report of medical history, the Veteran checked "lack of vision in either eye," but checked no to "eye trouble."  The medical officer noted that the Veteran needed eyeglasses, but had visual acuity of 20/20 with glasses.  Ophthalmoscopic examination of the Veteran's eyes at separation was normal.

Post-service VA treatment records show a notation of glaucoma suspect since the Veteran presented with blurred vision, especially on the left, in December 2007.  He was also treated for viral conjunctivitis in February 2008 after experiencing itchy red eyes for 6 days.  At a March 2010 examination, the Veteran reported being diagnosed with glaucoma since 2007.  September 2015 VA treatment records show an impression of visually insignificant cataracts in both eyes.

The Veteran underwent a VA examination in October 2010, at which time he reported that, in August 1998, he was working with a circular saw and wearing safety glasses, but incurred a wood foreign body in the left eye.  He indicated that the foreign body was removed with irrigation, but he currently experienced headaches and bilateral eye redness.   The examiner noted a small corneal scar in the left eye, but stated that, while the Veteran was glaucoma suspect, there was no evidence of glaucoma at the time of the examination.  He concluded that there was no evidence that glaucoma is the result of the reported superficial corneal foreign body in the left eye. 

The Veteran underwent a second examination in August 2011 where he reported being diagnosed with eye trauma and glaucoma.  He again related the in-service wood fragment injury and also reported being exposed to loud concussive explosions during the Gulf War in 1991.  The examiner found minimal left eye corneal scarring, evidence of glaucoma in the right eye, and minimal cataracts in both eyes.  The examiner stated that the examination did not reveal chronic conjunctivitis, but then diagnosed secondary glaucoma and chronic conjunctivitis.  The examiner noted that the Veteran's minimal left eye corneal scar was likely a residual from the wood chip impact in 1997; however, he noted that the wood chip was a very superficial injury and is less likely than not to have led to the current conditions.  The examiner also stated that the 1991 blast injury was likely the cause of the Veteran's cataracts and glaucoma. 

The Veteran underwent another VA examination in October 2015 where he reported the splinter removal from his eye during service, and subsequent discomfort and blurry vision bilaterally.  No mention of any blast injury was made.  The examiner found no visual or functional impairment or any residuals of the previous superficial corneal trauma.  The examiner noted the Veteran was being monitored as a glaucoma suspect, but had not been diagnosed with or treated for glaucoma.  The examiner stated that all diagnostic testing showed normal results, without glaucomatous changes.  The examiner opined that the Veteran's refractive error was not due to his reported eye injury in 1998.  He explained that there were no residuals of previous injury found (no scarring that would cause irregular astigmatism).  He also noted that the Veteran's refractive error is symmetrical between both eyes.  The examiner concluded that, as the Veteran did not have glaucoma, it could not be related to his in-service injury.  An addendum opinion obtained in August 2016 noted that the Veteran did not have conjunctivitis at the examinations conducted in September or October 2015.

Based on the evidence of record, the Board finds that the elements required for service connection have not been met.  The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of cataracts, glaucoma, or chronic conjunctivitis.  In this regard, while cataracts were noted in at the August 2011 VA examination and in September 2015 treatment records, such were noted to be minimal and visually insignificant, respectively.  Moreover, despite noting and minimal cataracts in both eyes on examination, he did not diagnose cataracts.  Furthermore, VA examinations conducted in September 2015 and October 2015 were negative for a diagnosis of cataracts.  

Additionally, while the Veteran has been followed as glaucoma suspect, treatment records do not indicate a confirmed diagnosis or treatment for glaucoma.  Likewise, while treatment records show a diagnosis and treatment for an acute episode of conjunctivitis in February 2008, two years prior to the receipt of the Veteran's claim, they do not show recurrent episodes or treatment for chronic conjunctivitis.  In fact, treatment records do not show treatment for conjunctivitis during the appeal period.  The only ophthalmological assessment of glaucoma or chronic conjunctivitis comes from the August 2011 examiner.  There are several problems with this opinion, however, including the fact that the examiner specifically stated that the examination did not reveal chronic conjunctivitis, but then diagnosed chronic conjunctivitis.  

The Veteran has undergone multiple ophthalmological examinations and assessments throughout the appeal period that did not find glaucoma or conjunctivitis.  Furthermore, treatment for either condition during the appeal period is not shown in the record.  Moreover, the Veteran was specifically examined for glaucoma in October 2010 and again in October 2015, but both examinations found that he did not have such a condition.  Thus, the preponderance of the evidence shows that the Veteran does not have glaucoma or chronic conjunctivitis.

However, even assuming a current diagnosis of cataracts, glaucoma, or chronic conjunctivitis, the elements for service connection are still not met.  In this regard, the diagnosis of right eye glaucoma and bilateral cataracts in 2011 was specifically found by the examiner to be unrelated to an in-service wood splinter injury to the left eye.  Rather, he related both conditions to a 1991 blast injury.  The Board finds, however, that the Veteran's statements regarding this alleged blast injury lack credibility.   

In this regard, the Veteran has on multiple occasions reported participating in combat during the first Persian Gulf War in 1991.  See August 2011 examination report, December 2011 notice of disagreement, March 2010 Persian Gulf exam (Veteran reported being in Iraq March-April 1991).  However, the Veteran's military personnel records indicate that he was not enlisted in March or April 1991 and did not complete basic training until the very end of 1991.  Furthermore, there is no evidence that the Veteran was ever involved in combat at any point, or that he ever was in a truck ambush or suffered a "blast" injury from such an incident.  Indeed, the evidence of record does not show that he was ever posted to Iraq.  As such, any nexus opinion relating a current condition to such an incident cannot satisfy the requirements for service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran in weighing evidence); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lack of corroborating contemporaneous evidence may be a factor in determining credibility).

Likewise, the Veteran's service treatment records do not show complaints, diagnosis, or treatment for cataracts, glaucoma, or conjunctivitis, and the record does not contain a suggestion that any such condition is related to the Veteran's in-service left eye injury or otherwise to service.  

Furthermore, while the Veteran has been diagnosed with a refractive error, the record fails to demonstrate that such was subjected to a superimposed disease or injury during service that resulted in additional disability.  In this regard, the October 2015 VA examiner opined that the Veteran's refractive error was not due to his reported eye injury in 1998.  He explained that there were no residuals of previous injury found (no scarring that would cause irregular astigmatism).  

To the extent that the Veteran has related any current eye condition to an in-service eye injury, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the relationship between such a condition and a distant corneal trauma.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007). 

As the preponderance of the competent and credible evidence and opinion is against a finding that the Veteran has a current bilateral eye disorder that is etiologically related to service, the requirements for service connection have not been met.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral eye disorder is denied. 


REMAND

Regarding the issue of entitlement to a TDIU prior to October 28, 2015, an October 2012 VA correspondence to the Veteran informed him that his vocational rehabilitation subsistence allowance was being terminated due to his failure to attend classes.  This letter indicates the possible existence of vocational rehabilitation records in VA's possession, which would be relevant to the Veteran's claim for a TDIU.  As such, these records, to the extent they exist, must be obtained and associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's vocational rehabilitation records.  All efforts to obtain these records should be documented.  The unavailability of any records should be so noted in the claims file and the Veteran should be informed of such.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


